DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a method of inhibiting EMT in a subject, claimed in claims 37-56 was acknowledged. Election was made without traverse of pro-EMT agent and anti-EMT agent; salt of C9-C14 fatty acid (anti-EMT agent) and octanoate salt (pro-EMT agent); cancer (disease) and intravenous administration.
Claims 1-5, 7-8,11, 17-18, 20, 22, 24, 27 and 44  were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 8/10/22, Applicants amended claims 37, 39, 44-47, 50 and 56. Claim 43 has been cancelled.  Please note that necessitated by amendment, claim 46 is no longer withdrawn from consideration. 
Claims 1-5, 7-8, 11, 17-18, 20, 22, 24, 27, 37-42 and 44-56 are pending.
Claims 37-42 and 45-56 read on the elected Group II and species and are under consideration. 


			Claim Rejections-Withdrawn
The rejection of claims 37-43, 45 and 47-56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims. 
The rejection of claims 37, 43, 47, 55, 56 under 35 U.S.C. 102(a)(1) as being anticipated by Kiessling et al. (US2012/0238998) is withdrawn due to amendment of the claims. 
The rejection of claims 37, 40-42 under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon et al. (USPN 8,487,001) is withdrawn due to amendment of the claims. 


				Claim Interpretation
Amended claim 37 is drawn to a method for treating hemorrhage…or organ reperfusion by inhibiting or reducing EMT in a subject, wherein the method comprising administering to the subject a composition comprising:
a) an anti-EMT agent;
b)  a low concentration of pro-EMT agent or no pro-EMT agent; and/or a ratio of :pro-EMT agent: anti-EMT agent that is from 70:30(%/%) to 0:100 (%/%), wherein the ration of 0:100 means there is no pro-EMT agent.
 The broadest reasonable interpretation of the claim includes a composition comprising only an anti-EMT agent. 
With respect to claim 47, the only required component is albumin and anti-EMT agent. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of claims 37-42, 45 and 47-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting or reducing EMT with nonanoic acid, decanoic acid, sodium decanoate, albumin with sodium decanoate, undecanoate and sodium laurate, treatment of lung cancer and breast cancer with sodium decanoate and treatment of liver cirrhosis with formulation comprising albumin and medium chain fatty acids, does not reasonably provide enablement for treatment of all cancers or the diseases/conditions of the claims is maintained and extended to claim 46. Please note that claim 46 was previously withdrawn, however the claim is no longer withdrawn due to amendment of the claim. The instant specification is also not enabled for inhibiting or reducing EMT in a subject with the composition of the claims.  The specification does not enable any person skilled in the art to which it to pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Amended claim 37 is drawn to a method for treating hemorrhage…or organ reperfusion by inhibiting or reducing EMT in a subject, wherein the method comprising administering to the subject a composition comprising:
a) an anti-EMT agent;
b)  a low concentration of pro-EMT agent or no pro-EMT agent; and/or a ratio of :pro-EMT agent: anti-EMT agent that is from 70:30(%/%) to 0:100 (%/%), wherein the ration of 0:100 means there is no pro-EMT agent.
 The broadest reasonable interpretation of the claim includes a composition comprising only an anti-EMT agent. 
With respect to claim 47, the only required component is albumin and anti-EMT agent. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, the broadest reasonable interpretation of the claim 37 includes only an anti-EMT agent for treatment of hemorrhage, hypovolemia, burn…. and organ reperfusion. The broadest reasonable interpretation of claim 47 includes only albumin and an anti-EMT agent for the treatment of hemorrhage, hypovolemia, burn…. and organ reperfusion.
	(3) The state of the prior art and (5) The predictability or unpredictability of the art:
The art is supportive of treatment of liver cirrhosis with albumin in combination with a medium chain fatty acid (please see the 102 rejection below). 
However, while the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. Importantly, the prior art is silent regarding treatment of all types of cancer with a single agent or combination of agent. There is no known anticancer agent that is effective against all cancer cell types and other diseases/conditions listed in the claims. The claimed diseases/disorders/injuries have distinct etiologies and pathologies. It would be highly unlikely and require undue experimentation to determine if a single agent can treat all cancers, organ perfusion, reperfusion and burns etc. 
With respect to “albumin”, Hoogenboezem et al. (Adv. Drug Deliv Rev 2018 May:130:73-89) teach that albumin is a carrier for anti-cancer drugs. Hoogenboezem et al. teach that albumin is able to prolong the circulation half-life of otherwise rapidly cleared drugs. There is no teaching that albumin (required for claim 47) would be able to treat cancer generally or the other diseases/disorders or injuries of the claims. 
  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all diseases metastatic cancer.
The instant claims are very broad and inclusive of all cancers and other diseases, disorders and even injuries (i.e. burns). The breadth of the claim exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of diseases/conditions and cancer types. Thus, the specification does not provide enablement for the instant claims. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Importantly, it is known in the art that there is not a clear understanding of the origins and pathophysiology of many disease and conditions. Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for the instant claims,  it would be highly unpredictable given the art and the breadth of the claims to determine if the composition of the instant claims can inhibit EMT and treat all diseases/conditions, including cancers. 


(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential inhibition of EMT with nonanoic acid, decanoic acid, sodium decanoate, undecanoate, sodium laurate and albumin in combination with sodium decanoate. The Applicants also provide sufficient guidance to the potential treatment of lung cancer cells and breast cancer cells with sodium decanoate (Examples 7-8). 
In contrast, the applicant provides little in way of direction or guidance regarding inhibiting EMT in a subject with other C9-C14 fatty acids or treatment of other diseases/conditions. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claim is broader than the disclosure. 
In conclusion, the instant application is enabled for inhibiting or reducing EMT with nonanoic acid, decanoic acid, sodium decanoate, albumin with sodium decanoate, undecanoate and sodium laurate and treatment of lung cancer and breast cancer with sodium decanoate, does not reasonably provide enablement for treatment of all cancers or the diseases/conditions/injuries of the claims.  
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Applicants argue that claim 47 has been amended to recited a composition comprising an anti-EMT agent and a low concentration of pro-EMT agent or no pro-EMT agent; and/or a ratio of pro-EMT agent to anti-EMT agent that is from 70:30 to 0:100. Claim 47 has been amended to recite the composition comprises albumin, an anti-EMT agent and a low concentration of pro-EMT agent or no pro-EMT agent; and/or a ratio of pro-EMT agent to anti-EMT agent that is from 70:30 to 0:100. Applicants also repeat arguments presented in the Declaration. Applicants further argue that the specification only teach how to make and use the invention and some experimentation may be required. Applicants argue that the current specification provides ample description on how to enable those of ordinary skill in the art to make and use the invention as claimed. 
These arguments are not persuasive for the reasons presented in the scope of enablement rejection. Please note that the arguments regarding the Declaration will be addressed in the “Response of Affidavit under 37 CFR 1.132” section below. The diseases/disorders/injuries are diverse and have different etiologies and pathologies. It is highly unlikely that administration of a medium chain fatty acid would be able to treat all cancers and liver dysfunction and burns. The Applicants provided sufficient guidance to the potential treatment of lung cancer cells and breast cancer cells with sodium decanoate (Examples 7-8).  However, the instant specification provides little in way of direction or guidance regarding inhibiting EMT in a subject with other C9-C14 fatty acids or treatment of other diseases/conditions. 
 It would require undue experimentation to test all the different cancers and other diseases/injuries with the different fatty acids. For the reasons presented above, the rejection is maintained. 

		Response to Affidavit under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 1.132 is insufficient to overcome the rejection of claims as set forth in the last Office action. The Declaration states that the instant application includes data demonstrating that medium chain fatty acids reduce TGF-β EMT and that C8 fatty acids promote EMT. The Declaration states that the presence of albumin did not affect EMT. The Declaration states that PHOSITA would readily understand that the presence of anti-EMT agent is beneficial for treating conditions or diseases where EMT is involved (i.e. the diseases instantly claimed). The Declaration discloses references submitted (IDS filed 8/10/22) that disclose EMT is increased by TFG-β and is involved in many pathological disorders including cancer, that some conditions involve treatment with C8 fatty acid stabilized albumin, and the diseases recited in the claims are known to be associated with EMT. The Declaration states that the instant specification surprisingly demonstrates that medium chain fatty acids reduce TGF-β induced EMT and that the presence of sufficient anti-EMT in presence of low concentrations or no concentration of pro-EMT agent can be beneficial for treating diseases where EMT is involved. 
The Declaration was considered, but it is ineffective to overcome the scope of enablement rejection. As indicated above, the diseases/disorders/injuries are diverse and have different etiologies and pathologies. It is highly unlikely that administration of a medium chain fatty acid would be able to treat all cancers and liver dysfunction and burns. The Applicants provided sufficient guidance to the potential treatment of lung cancer cells and breast cancer cells with sodium decanoate (Examples 7-8).  However, the instant specification provides little in way of direction or guidance regarding inhibiting EMT in a subject with other C9-C14 fatty acids or treatment of other diseases/conditions. The references cited on the IDS were considered, but they are not persuasive to overcome the rejection of record.  Importantly, there is great unpredictability in the art with regards to reducing TGF-β and treatment of cancer. Teixeira et al. (Frontiers in Cell and Developmental Biology, July 2020, Vol 8 Article 605) teach that multiple strategies to target the TGF-β and while in vitro and pre-clinical models have been successful, so far the outcomes from clinical trial for the treatment of different cancers have been unsuccessful (p. 4, 2nd col.). Teixeira et al. teach that targeting TGF-β will not kill the cancer cells, but is aimed at inhibiting invasion and metastasis, it would have to be used with other agents that do kill cancer cells (p. 4, 2nd col). Therefore, inhibition of TGF-β would not necessarily translate for inhibition of EMT and treatment of cancers. The art shows that that treatment of cancer is unpredictable and that it would require undue experimentation to practice the claimed invention. 



				NEW Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42 and 45-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…and/or a ratio of pro-EMT agent: anti-EMT agent…”  is indefinite because it is unclear if the limitation is defining the amount of pro-EMT to anti-EMT agents or if it is another embodiment. In other words, it is unclear if there are three embodiments of the claims: 1) an anti-EMT agent and a low concentration of pro-EMT agent, 2) an anti-EMT agent and no pro-EMT agent and 3) an anti-EMT:pro-EMT ratio of 70:30 to 0:100 OR if there are two embodiments: 1) an anti-EMT agent and a low concentration of pro-EMT agent, 2) an anti-EMT agent and no pro-EMT agent and the “and/or a ratio…” is defining the amount of embodiments 1 and 2. Its impossible to determine the metes and bounds of the claims.  
Claims 38-42 and 45-56 are rejected for depending from the rejected claims. 



Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 37-41, 47-53 and 55 are rejected under 35 U.S.C. 102(b) as being anticipated by Otagirl et al. (EP 1 479 393 B1, 2/28/2003).
Otagirl et al. teach a stabilized albumin composition comprising albumin and a medium chain fatty acid (claims 1, 4 and 5). Otagirl et al. teach the medium chain fatty acid is a straight chain fatty acid having 6 to 12 carbons (claims 4 and 5). Otagirl et al. teach that preferably, the medium chain fatty acids are pelargonic acid (C9), capric acid (C10), undecanoic acid (C11) and lauric acid (C12) [0009]. With respect to the limitation “a method for treating…liver dysfunction…”, Otagirl et al. teach the preparations are used for medicaments for therapeutic purposes, such as liver cirrhosis and are generally administered to an adult in a dose of about 5 to 12.5 g at a time. Liver cirrhosis meets the limitation of “liver dysfunction”. With respect to the limitation “by inhibiting or reducing EMT in a subject”, the composition of Otagirl et al. would inherently have all of the activities and properties of the composition of claims 37 and 47.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”   Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Therefore, Otagirl et al. meets the limitations of claims 37, 40-41, 47, 51 and 52.
 
With respect to claims 38-39 and 48-50, the composition of Otagirl et al. does  not contain any pro-EMT agent, technically meeting the limitations of “0.01M or less”, “0:100”, ‘0.04mM per gram of albumin of less”, 0.007% or less”.  
With respect to claim 53, Otagirl et al. teach the composition is aqueous [0016].  Otagirl et al. also teach the albumin content is 5 to 25% (w/v) [0008]. 
With respect to claim 55, Otagirl et al. teach administration for therapeutic purposes, such as liver cirrhosis. One of ordinary skill in the art would understand that a physician would prescribe the compound for treatment of the condition. 



Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-41, 45, 47-53 and 55 Aya are rejected under 35 U.S.C. 103 as being unpatentable over Otagirl et al. (EP 1 479 393 B1, 2/28/2003). 
The teachings of Otagirl et al. are presented in detail above. The reference does not teach the total concentration of the anti-EMT agent. However, the teachings of Otagirl is suggestive of the limitation. 
With respect to claim 45,  the concentration of the anti-EMT agent is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Otagirl et al. teach the total amount of medium chain fatty acids is preferably about an equimolar quantity to 20-fold molar quantity of albumin [0011]. It would have been obvious and routine experimentation for a person of ordinary skill in the art to optimize the concentration of the active agent in the composition to arrive at the range of claim 45. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654